Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
 	  Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  Independent Claims 1 and 6 are very close to the cited prior arts,  Burkhardt, Jr. et al.  (US 5,142,683)  and Lenoski et al. (US 6,735,173) . However, the features “ the first processor writes data into the exclusive mailbox of the second processor through the public bus and the exclusive mailbox of the second processor starts timing; when a writing of the data has completed, the exclusive mailbox of the second processor resets the timing to zero and sends an interrupt signal to the second processor, after receiving the interrupt signal, the second processor reads the data in the exclusive mailbox of the second processor through the exclusive channel of the second processor; when the writing of the data has not completed, the exclusive mailbox of the second processor determines whether the timing exceeds a threshold value; and when the timing exceeds the threshold value, the exclusive mailbox of the second processor sends a timeout signal to the second processor, and the second processor sends a reset signal to the first processor” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


 	Dependent claims 2-5 and 7-10 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194